Hr. Justice Robb
delivered the opinion of the Court:
It is unnecessary to consider whether the title to the allotment in question vested in appellant when the patent thereto was recorded, for the reason that under the averments of the answer it is plain that to grant the relief prayed would be for the court to lend its aid in the perpetration of injustice and wrong. Before this extraordinary remedy may he invoked, it must be made to appear that there is a wrong to be righted ; and where, as here, it appears that wrong and injustice would result from the issuance of the writ, it will not he granted. United States ex rel. Stevens v. Richards, 33 App. D. C. 410; United States ex rel. Laws v. Davenport, 34 App. D. C. 502; United States ex rel. McManus v. Fisher, 39 App. D. C. 176; Lane v. Duncan Townsite Co. 44 App. D. C. 63; Richards v. Davison, 45 App. D. C. 395, 402; United States ex rel. Turner v. Fisher, 222 U. S. 204, 56 L. ed. 165, 32 Sup. Ct. Rep. 37.
Tn the case last cited the court said that, although the petition for the writ alleged that the relators were freedmen dnlv enrolled, and denied the truth of the testimony on which their names were stricken off, the answer of the Secretary alleging, “on information and belief, that the relators were not freedmen members or members by blood or marriage of the Creek Nation, and that their enrolment had been procured by fraud,” stated a defense which would have defeated the right to a restoration of relators’ names, even though they had been stricken from the rolls improperly without due process. The opinion continues: “Where a general demurrer to an answer containing such defense was overruled, and the relators, instead of replying, *138elected to stand on tbeir demurrer, the writ of mandamus was properly refused. Re Sanford Fork & Tool Co. 160 U. S. 247, 257, 40 L. ed. 414. 417, 16 Sup. Ct. Rep. 291.
“To have issued the writ would have involved the useless riling of requiring relators’ names to he re-entered, and in other proceedings having their names stricken because the original enrolment had been procured by fraud, thus admitted by the demurrer.”
The judgment therefore is affirmed, with costs. Affirmed.